                   Case 1:20-cv-05420-ALC Document 26 Filed 07/20/20 Page 1 of 1




                                                   STATE OF NEW YORK
                                             OFFICE OF THE ATTORNEY GENERAL


LETITIA JAMES                                                                                           DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                               LITIGATION BUREAU


                                                Writer Direct: (518) 776-2608

                                                           July 20, 2020
       VIA ECF

       Hon. Andrew L. Carter, Jr.
       United States District Court
       Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, NY 10007

       Re:      The Bronx Defenders, et. al. v. Office of Court Administration, et al.
                20-CV-5420 (ALC)

       Dear Judge Carter

              Pursuant to the Court’s rules, I intend to make an oral application during tomorrow’s
       proceeding in connection with the above-referenced action to represent defendant Lawrence K.
       Marks in this proceeding. A proposed order for that application has been placed on the docket.
       Dkt. No. 19. See also Dkt. No. 24.

               In anticipation of my application being granted, I have signed, and join, the submissions
       filed today by defendants Office of Court Administration, Dkt. Nos. 22, 23, 25, on behalf of
       defendant Marks.
                                                           Respectfully,

                                                                        s/ Adrienne J. Kerwin
                                                                        Adrienne J. Kerwin
                                                                        Assistant Attorney General
                                                                        Pro Hac Vice Admission Pending
       cc (via ECF): Jennifer Rolnick Borchetta
                     Corey Stoughton
                     Brooke Menschel
                     Arthur J. Robb
                     Ian-Paul Apostole Poulos
                     Diane Lee Houk
                     Jonathan S. Abady
                     Elizabeth Forman
                   THE CAPITOL, ALBANY, NY 12224-0341 ● (518) 776-2300 ● FAX (518) 915-7740 * NOT FOR SERVICE OF PAPERS
                                                              WWW.AG.NY.GOV
